Exhibit IFRS-INR Earnings Release Unaudited Condensed Consolidated Interim Financial Statements prepared in compliance with IAS 34, Interim Financial Reporting Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Balance Sheets as of March 31, (In Rs. crore except share data) 2010 2009 ASSETS Current assets Cash and cash equivalents 12,111 10,993 Available-for-sale financial assets 2,556 - Investment in certificates of deposit 1,190 - Trade receivables 3,494 3,672 Unbilled revenue 841 750 Derivative financial instruments 95 - Prepayments and other current assets 641 411 Total current assets 20,928 15,826 Non-current assets Property, plant and equipment 4,439 4,665 Goodwill 829 692 Intangible assets 56 35 Deferred income tax assets 356 447 Income tax assets 667 274 Other non-current assets 347 262 Total non-current assets 6,694 6,375 Total assets 27,622 22,201 LIABILITIES AND EQUITY Current liabilities Trade payables 10 27 Derivative financial instruments - 114 Current income tax liabilities 724 581 Client deposits 8 5 Unearned revenue 531 331 Employee benefit obligations 131 104 Provisions 82 92 Other liabilities 1,707 1,471 Total current liabilities 3,193 2,725 Non-current liabilities Deferred income tax liabilities 124 39 Employee benefit obligations 171 187 Other liabilities 61 56 Total liabilities 3,549 3,007 Equity Share capital-Rs. 5 par value 600,000,000 equity shares authorized, issued and outstanding 570,991,592 and 572,830,043as of March 31, 2010 and 2009, respectively 286 286 Share premium 3,047 2,944 Retained earnings 20,668 15,972 Other components of equity 72 (8) Total equity attributable to equity holders of the company 24,073 19,194 Total liabilities and equity 27,622 22,201 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Comprehensive Income (In Rs. crore except share data) Three months ended March 31, Year ended March 31, 2010 2009 2010 2009 Revenues 5,944 5,635 22,742 21,693 Cost of sales 3,415 3,269 13,020 12,535 Gross profit 2,529 2,366 9,722 9,158 Operating expenses: Selling and marketing expenses 333 271 1,184 1,106 Administrative expenses 407 430 1,628 1,631 Total operating expenses 740 701 2,812 2,737 Operating profit 1,789 1,665 6,910 6,421 Other income 252 252 990 473 Profit before income taxes 2,041 1,917 7,900 6,894 Income tax expense 441 302 1,681 919 Net profit 1,600 1,615 6,219 5,975 Other comprehensive income Reversal of impairment loss on available-for-sale financial asset 9 - 9 - Gain transferred to net profit on sale of available-for-sale financial asset (5) - (5) - Unrealized holding gains on available-for-sale financial asset, net of tax effect of Rs. 8 crore (refer note 2.2) 26 - 26 - Exchange differences on translating foreign operations (16) - 50 (32) Total other comprehensive income 14 - 80 (32) Total comprehensive income 1,614 1,615 6,299 5,943 Profit attributable to: Owners of the company 1,600 1,615 6,219 5,975 Non-controlling interest - 1,600 1,615 6,219 5,975 Total comprehensive income attributable to: Owners of the company 1,614 1,615 6,299 5,943 Non-controlling interest - 1,614 1,615 6,299 5,943 Earnings per equity share Basic (Rs.) 28.02 28.33 109.02 104.89 Diluted (Rs.) 28.00 28.29 108.90 104.71 Weighted average equity shares used in computing earnings per equity share Basic 570,842,313 569,912,641 570,475,923 569,656,611 Diluted 571,289,044 570,553,966 571,116,031 570,629,581 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Changes in Equity (In Rs. crore except share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as ofApril 1, 2008 571,995,758 286 2,863 12,491 24 15,664 Changes in equity for the year ended March 31, 2009 Sharesissued on exercise of employee stock options 834,285 — 64 — — 64 Share-based compensation — — 7 — — 7 Income tax benefit arising on exercise of share options — — 10 — — 10 Dividends (including corporate dividend tax) — — — (2,494) — (2,494) Net profit — — — 5,975 — 5,975 Exchange differences on translating foreign operations — (32) (32) Balance as ofMarch 31, 2009 572,830,043 286 2,944 15,972 (8) 19,194 Changes in equity for the year ended March 31, 2010 Sharesissued on exercise of employee stock options 995,149 1 88 — — 89 Treasury shares* (2,833,600) (1) 4 — — 3 Share-based compensation — — 1 — — 1 Reserves on consolidation of trusts — — — 46 — 46 Income tax benefit arising on exercise of share options — — 10 — — 10 Dividends (including corporate dividend tax) — — — (1,569) — (1,569) Reversal of impairment loss on available-for-sale financial asset — 9 9 Gain transferred to net profit on sale of available-for-sale financial asset — (5) (5) Unrealized holding gains, net of tax effect of Rs. 8 crore (refer note 2.2) — 26 26 Net profit — — — 6,219 — 6,219 Exchange differences on translating foreign operations — 50 50 Balance as ofMarch 31, 2010 570,991,592 286 3,047 20,668 72 24,073 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements. *Effective fiscal 2010 treasury shares held by controlled trusts were consolidated. Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows for the years ended March (In Rs. crore) 2010 2009 Operating activities: Net profit 6,219 5,975 Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 942 767 Share based compensation 1 7 Income tax expense 1,681 919 Income on investments (169) (12) Profit on sale of property, plant and equipment (2) - Other non cash item 2 - Changes in working capital Trade receivables 193 (375) Prepayments and other assets (233) 49 Unbilled revenue (92) (268) Trade payables (17) (22) Client deposits 3 (1) Unearned revenue 199 45 Other liabilities and provisions (83) 396 Cash generated from operations 8,644 7,480 Income taxes paid (1,754) (902) Net cash provided by operating activities 6,890 6,578 Investing activities: Payment for acquisition of business, net of cash acquired (173) (16) Expenditure on property, plant and equipment (674) (1,326) Proceeds on sale of property, plant and equipment 2 - Loans to employees 7 (1) Non-current deposits placed with corporation (28) (92) Income on available-for-sale financial assets 106 12 Proceeds from sale of available-for-sale financial asset 53 - Investment in certificates of deposit (1,180) (193) Redemption of certificates of deposit - 200 Investment in available-for-sale financial assets (9,901) (867) Redemption of available-for-sale financial assets 7,383 939 Net cash used in investing activities (4,405) (1,344) Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 89 64 Payment of dividends (including corporate dividend tax) (1,569) (2,494) Net cash used in financing activities (1,480) (2,430) Effect of exchange rate changes on cash and cash equivalents 63 (46) Net increase in cash and cash equivalents 1,005 2,804 Cash and cash equivalents at the beginning 10,993 8,235 Opening balance of cash and cash equivalents of controlled trusts 50 - Cash and cash equivalents at the end 12,111 10,993 Supplementary information: Restricted cash balance 71 2 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Notes to the Unaudited Condensed Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty.
